 492DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT engage in, or induce or encourage the employeesof Davison Construction Company, Inc., or of any other em-ployer to engage in, a strike or a concerted refusal in the courseof their employment to perform any services, where an objectthereof is to force or require Davison Construction Company,Inc., or any other employer, to cease doing business with JosephR. Cianchette or any other employer or person.BANGOR BUILDING TRADES COUNCIL,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)HOISTINGANDPORTABLEENGINEERSLOCAL 4, INTERNATIONAL UNION OFOPERATING ENGINEERS, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL 1377, INTERNATIONAL HOD CAR-RIERS,BUILDING AND COMMON LA-BORERS'UNION OF AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,,and must not be altered, defaced, or covered by any other material.Compliance Status of International Brotherhood of Boiler-makers, Iron Ship Builders,Blacksmiths,Forgers, and Help-ers,AFL-CIO, and Local 609, International Brotherhood ofBoilermakers,Iron Ship Builders,Blacksmiths, Forgers, andHelpers,AFL-CIO.March 31, 1959ADMINISTRATIVE DETERMINATION OFCOMPLIANCE STATUSOn April 14, 1958, Plant City Welding and Tank Company, anEmployer in interest in certain proceedings pending before theBoard, filed a petition with the Board for an administrative deter-mination of the compliance status of International Brotherhood ofBoilermakers, Iron Ship Builders, Blacksmiths, Forgers, and Helpers,AFL-CIO, hereinafter referred to as the International, and Local609, International Brotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers, and Helpers, AFL-CIO, hereinafter referred123 NLRB No. 70. INTERNATIONAL BROTHERHOOD OF BOILERMAKERS, ETC.493to as the Local.An administrative investigation was thereafter con-ducted on behalf of the Board. Since the facts are not in substantial.dispute, it would serve no useful purpose. to order. a hearing. in, thismatter.The Board has considered the entire administrative recordherein and hereby makes the following determination :The International's Compliance StatusThe Employer alleges that the International has failed to meet therequirements of Section 9(f), (g),' and (h) of the Act in fiverespects.1.The Company maintains that in violation of Section 9(f) (B) (2)the International furnished financial statements to its members forthe fiscal years 1947 through 1957 which did not contain all theinformation required by the Act and which were not copies of thestatements filed with the Secretary of Labor.The International admits that the published financial statementswere not the complete reports filed with the Secretary of Labor butcontends that this allegation should be rejected because (a) each ofthe Journals in which the annual "Summary of Funds" was publishedalso contains a letter from the International president and Inter-national secretary-treasurer which states : "All members are herebynotified that every Financial Secretary is in possession of a detailedfinancial report, prepared and certified to by Certified Public Ac-countants.Any member desiring to examine these reports is atliberty to do so by requesting the Financial Secretary of your LocalUnion-to provide a copy of same"; (b) the fund headings, accordingto the International, adequately show in. themselves the sources ofincome and purposes of disbursements, and there is no statement ofassets and liabilities, as such, because all assets shown consist of cashand investments, it has no liabilities except transitory insurancepremiums payable and a few benefit claims receivable; and (c) inaddition to the detailed financial report, it has furnished to the Secre-tary of Labor each year a printed copy of the Journal showing the"Summary of Funds" distributed.Under these circumstances, and particularly the fact that the ex-hibits accompanying the Employer's motion clearly establish that theabove letter did appear with each summary, we are satisfied that theInternational made available to its membership the financial datarequired by Section 9(f) (B).12.The Company also contends that the International has failed tomeet the requirements of the Act in that the copies of the financialstatements were furnished to fewer than its total membership.1 SeeCompliance Status of Cigar MakersInternationalUnion of America, AFL-CIO,117 NLRB 856. 494 .' DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe ate satisfied that the International has taken reasonable stepsto reach as many members aspossible,' and therefore conclude that ithas. met the statutoryrequirementin this regard.'We do not believethat a union can be expected to search out each and everymember inorder to deliver a * copy of its financial report before it may qualifyunder Section 9(f) and (g).To impose so strict a requirementwould undoubtedly have the effect of nullifying the rights of unionsto file petitions and charges under the Act and would prevent em-ployees from having the opportunity to select a union to representthem, inasmuch as it is doubtful whether this standard could everbe met.We do not believe that Congress intended such a result.3.The Employer also takes the position that there was a lapse inthe International's compliance in that its financial statement for thefiscal year 1957 was distributed several days after the expiration ofthe 90-day grace period granted when it filed a certificate of intent,,and therefore, under the Board's decision inMonsanto ChemicalCompany,115 NLRB 702, all pending proceedings should have beendismissed, and that4. the International's forms NLRB-1085 for the fiscal years 1953through 1957 were executed and filed at times when the financialstatement had not yet been distributed; therefore, they containedfalse statements and the Board should find, on the authority ofCompliance Status of Plaster Tenders, Construction, General andShipyard Laborers' Local Union #803, International Hod Carriers,.Building and Common Laborers' Union of America, AFL,111 NLRB.742, that the Internationalis not incompliance with Section 9(fand (g).4.Near the end of each of the fiscal years in question, the Inter-national filed a certificate of intent to renew compliance underSection9(f) and (g) and was granted a 90-day extension of time in which.to do so. Since the fiscal year ends on June 30, the 90-day grace,period expired September 28 each year. Sometime in September-of each of the years under consideration, the International filed itsform NLRB-1085 certifying that it had published its financial state-ment in its Journal which was distributed to its members.How-ever, the actual publication was in the October issue of the Journal,which was not distributed until October 1 or shortly thereafter. Itthus appears that the facts alleged by the Employer are accurate.Nevertheless, we do not believe that the findings advocated by theEmployer are warranted under the circumstances here present.and the steps taken to reach its members are set forth in Appendix A, attached hereto.3 Ibid.'Allegations 3 and 4 are discussed together, since they relate to the same facts. INTERNATIONALBROTHERHOOD OF BOILERMAKERS,ETC.495.During the investigation the International advised the Regional.Office that it had delivered the financial reports to the printer forprinting and mailing prior to the execution and filing of the formNLRB-1085 and before the expiration of the 90-day period.More-over, we note that the International's past history clearly manifestsan intentto achieve full compliance.'Accordingly, we reject these contentions of the Employer.5.The Companymaintainsthat a number of individuals, althoughnot designated in the International's constitutionas officers,are never-theless officerswho should be required to file Section 9(h) non-Communist affidavits.The International's constitution provides as follows, in article III,headed "International Officers" :Section 1. The International officers shall consist of an Inter-nationalPresident, International Secretary-Treasurer, Editorand Manager of the official Journal, and sixteen (16) Inter-national Vice Presidents.. .The Employer contends that, in addition, the incumbents of thepositions of president emeritus, trustee, international representative,district representative, business manager, member of the executivecouncil, "Delegate to A.F. of L.," and delegate to the Trade andLabor Congress of Canada are officers.However, it is clear thatthese positions are not designated as offices by the constitution.Therefore, none of the incumbents is an officer of the Internationalwithin the Board's "constitutional" test, which the United StatesSupreme Court has approvedas a "reasonable, if indeed not a com-pelling construction of the statute." 6Moreover, even if we were to apply the interpretation of the con-stitutionaltest adopted by some U.S. Courts of Appeals I (i.e.,."identification" in the constitution by virtue of description of duties,manner of selection, etc., associated with a person holding office),we would be compelled to reach the same conclusion.Thus, thepresidentemeritusand businessmanager areclearly not within thatinterpretation, since they are not even mentioned in the constitution,5 This situation is, therefore, unlike that in eitherMonsanto ChemicalorPlaster Tenders.In the former case, there was a delay of 3 weeks during which the financial statement wasin the hands of the union,but distribution was delayed until its next regular meeting,whereas in the instant situation the distribution was within the control of the printer andthedelaywas insubstantial.In thePlasterTenderscase,the union stated inits form NLRB-1085 that it had posted copies of its financial report at its headquartersand had announced at a regular meeting that copies thereof were ready for distributionbut in fact it had done neither of these things at any time, whereas here the statementsin the form NLRB-1085 were substantially accurate.6N.L.R.B. v. Coca-Cola Bottling Co. of Louisville, Inc.,350 U.S. 264.And seeCom-pliance Status of Cigar Makers, supra.7 See, e.g.,Goodman Manufacuring Company v.N.L.R.B.,234 F. 2d 775(C.A. 7), cert.denied 352 U.S. 872; andShoreline Enterprises of America, Inc. v. N.L.R.B.,262 F. 2d933 (C.A. 5). 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDand there is complete silence as to their powers and duties as well asto those of trustees, international. representatives, district representa-tives, and delegates.In an analogous situation the U.S. Court ofAppeals for the Fifth Circuit has held 8 that the incumbent of sucha position is not an "officer."Furthermore, even if executivecouncil members were held to be officers under this interpretation,such members also hold other international offices 9 and have filedaffidavits as the incumbents of such positions, thus satisfying therequirements of Section 9(h).The Local's Compliance StatusThe allegations relating to the Local's compliance approximatelyparallel those set forth above but are different as to detail.1.The Company contends that the Local has failed to comply withSection 9(f) and (g) in that the financial reports distributed by itfor the fiscal years 1955, 1956, and 1957 were not sufficiently compre-hensive because they did not contain all the necessary informationand were not copies of the reports filed with the Secretary of Labor;they were not posted as set forth in the forms NLRB-1085 filed withthe Board; and they were distributed to fewer than its total member-ship.The Local's fiscal year ends December 31.Each year the Localhas certified to the Board that copies of its financial report weredistributed by "[posting] a copy in a conspicuous place at the head-quarters and meeting hall of the Local Union and [announcing] at.a regular meeting that copies were ready for distribution to allmembers."With respect to the Local's compliance at the close of its fiscalyear 1955, the Local admitted during this investigation that becauseof the peculiar circumstances at that time copies of the report were,in fact, not distributed, although the details thereof were discussedat a meeting, the report was posted during the course of the meeting,and the members approved the report. It is apparent that the stepstaken with respect to this 1955 financial statement were insufficient tomeet the requirements of the Net. Section 9(f) (B) (2) provides fordistribution and leaves the Board no discretion to accept anythingless.Accordingly, we must conclude that the Local's compliance atthe end of fiscal 1955 was insufficient and its compliance had lapsedduring the calendar year 1956.This is not true, however, with respect to the Local's conduct atthe end of its fiscal years 1956 and 1957.The Local, at those times,announced at a regular meeting that copies of its financial statementeShoreline Enterprises v. N.L.R.B., supra.The constitution provides that the executive council is to be composed of the Inter-national president and the 16 International vice presidents. INTERNATIONAL BROTHERHOOD OF BOILERMAKERS, ETC497would be available to the membership at the next meeting, madesuch copies available at that meeting to all members who wishedthem, and posted a copy thereof during the course of the meetingbut removed the posted copy at the end of the meeting because themeeting hall is used by 16 other unions and the Local has no head-quarters of its own.Under these circumstances, we are satisfiedthat the Local's compliance for the fiscal years 1956 and 1957 wassufficient to meet the requirements of the Act.2.The Company maintains that the Local was also out of com-pliance with Section 9(f) and (g) in that it did not distribute itsfinancial statement for the fiscal year 1957 until March 10, 1958,although this was within the 90-day grace period granted by theBoard after the Local had filed a certificate of intent to renew itscompliance, since the Board's action in granting such an extension"is contrary and in derogation to Section 9(f) and (g), improperand beyond the authority of the NLRB" or "assuming,arguendo,that such action is within the authority of the NLRB, the NLRBhas failed to properly promulgate, establish or authorize this policy,rule, or regulation."We reject this position as without merit.We have previouslyheld that the procedure for securing an extension of time to renewcompliance is applicable in circumstances such as these,10 and havealso had occasion more recently to reject this same contention bythe instant Employer 11 as well as by another employer.123.The Company further maintains that the positions of chiefsteward, representative steward, sick steward, and member of negoti-ating committee, although not listed in the Union's constitution asofficers, are nevertheless officers who should be required to file Section9(h) non-Communist affidavits.What we have said above with respect to the Employer's allega-tion concerning additional International officers is equally applicableto the instant contention.The subordinate lodge constitution, inarticle II, contains the following provision :Section 1.The officers of each Subordinate Lodge shall con-sist of a President, Vice President, Treasurer, Inspector, InsideGuard, Outside Guard, Recording Secretary, Financial Secre-tary, Corresponding Secretary, a Board of Trustees . . ., anda Business Manager where one is considered necessary....This section of the constitution further provides that "stewards"are to be appointed, and "sick stewards" and "committeemen" maybe elected or appointed as each lodge shall determine but are not10Monsanto Chemical Company,supra.11Plant City Welding and Tank Company,118 NLRB 280,283 (footnote 9).12Technicolor New York Corporation,118 NLRB 588,5'89 (footnote 1).50'8 8'89-60-vol. 123-33 498.DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be considered officers.However, no duties are described for anyof these positions.Accordingly, the incumbents clearly are not"officers" under the Board's "constitutional" test or under the in-terpretation thereof adopted by some of the U. S. Courts ofAppeals.13IT IS THEREFORE ADMINISTRATIVELY DETERMINED that InternationalBrotherhood of Boilermakers, Iron Ship Builders, Blacksmiths,Forgers, and Helpers, AFL-CIO, is in compliance with Section9(f), (g), and (h) of the Act, and that Local 609, InternationalBrotherhood of Boilermakers, Iron Ship Builders, Blacksmiths,Forgers, and Helpers, AFL-CIO, was not in compliance with Sec-tion 9(f) (B) (2) and (g) of the Act during the calendar year 1956but has been in compliance thereafter, andIT IS IIEREBY ORDERED that any letters of compliance issued toLocal 609, International Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers, and Helpers, AFL-CIO, during the.calendar year 1956 be, and they hereby are, declared null and voidand without effect.MEMBER FANNING, concurring in part and dissenting in part :I concur in the majority's conclusion that Local 609 was not in.compliance with Section 9(f) (B) (2) of the Act during calendaryear 1956 and that letters of compliance issued to that organizationfor that year are null and void.I must dissent, however, from the majority's conclusion that theInternational itself was in compliance with the statute.Section 9(f) (B) (2) requires that the processes of the Board shall,be available only to those unions which furnish their members with"copies of the financial report" they are otherwise required to filewith the Secretary of Labor.Similarly, the Board's Rules andRegulations, Series 7, provide that a complying labor organizationmust execute a declaration stating that it has furnished ."to allof its members copies of the financial report filed with the Depart-ment of Labor . . ." (Section 102.13). In its "Guide for LaborOrganizations to the Filing Requirements of the Labor ManagementRelationsAct, 1947" the Board states on page 6: "Section 9(f)(B) (2) of the Act requires that you furnish to all the members ofyour organization copies of the financial report filed with theDepartment of Labor. . . ."And, in further implementation ofthe Act, the Rules and Regulations, and the Guide, Form NLRB1085, "Distribution of Financial Report Certificate," among otherthings, contains-the statement that the Secretary of Labor has ac-'cepted the financial report of the Union and that "The union hasfurnished copies of that report to all its members. . . ."The13 See footnote 7,supra. INTERNATIONAL ' BROTHERHOOD OF BOILERMAKERS,ETC.499instructions 'on the reverse side of the form, in pertinent' part,require that"Copies furnished members must be copies of thereport finally accepted by the Secretary of Labor." It appearsabundantly clear thatthe Act andthe Board's Rules and Regula-tions and outstanding instructions to unions preclude the Boardfrom finding compliance with Section 9(f) (B) (2)on the basis ofthe distribution of any financial statement other than the fullreport filed with and' approved by the Secretary of Labor.Norequirement of the statute is more simply or clearly stated.The facts set forth in the majority's opinion reveal that theInternational did not furnish its members with "copies" of thefinancial report submitted to the Department of Labor.Rather,it is admitted that the International merely published a "summary"of that report in its annual Journal, informing its members thatthey could secure a copy by requesting the financial secretary of theLocal Union to provide one. This procedure was not, in any opinion,compliance with Section 9(f) (B) (2).A copy is a copy. It isnot an approximation, an abbreviation, or a summary. In con-chiding that the International made available to its membershipthe financial data required by Section 9(f) (B) the majority reliesparticularly upon the letter which was published with the summary.This letter informed the members that a detailed financial report wasin the po'sses'sion of,the financial secretaries and that "Any memberdesiring to examine these reports is at liberty to do so by requestingthe Financial Secretary of your Local Union to provide a copy ofsame...." In effect the majority, while admitting that the com-plete report was not furnished the members,is,at the same time,stating. that this procedure was tantamount tofurnishingthe mem-bership the complete statement.It seems to me that this is preciselythe kind of "furnishing" the statute attempts to prevent.To furnishis to give-not to giveupon request.Union members quite eagerto examine a copy of their Union's financial report might be under-standably reluctant to demand that the financial secretary providethem with one. Accordingly, I conclude that the International failed.to comply with the filing requirements of the Act.In reaching this conclusion,I am, of course,aware of the factthat for someyears the practice has been prevalent among someunions to provide their members with a "summary"rather than a"copy" of their financial reports.Despite the specific language ofthe statute and the Board's Rules and Regulations,the Board ap-pears to have acquiesced in this practiceinCigar MakersInterna-tionalUnion of America,AFL-CIO,cited above.I was not a,member of the Board at the time that decision issued. I believeitwas wrongly decided.Nevertheless,I recognize that this Inter-national and other labor organizations may have been misled into 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDbelieving that the Board's Rules did not require furnishing actualcopies of their financial reports to members.Except as indicated.herein, the International has followed the requirements for com-pliance with Section 9(f) and (g) of the Act. There is no evidencethat it has been guilty of either neglect or an attempt to evade therequirements of the Act. If there is any blame to be assessed, it isnot with this labor organization, but elsewhere, possibly with theBoard's administration of the pertinent requirements of the Act.The Board has in certain instances exercised its discretion in theapplication of the requirements of the pertinent section of the Actby granting certain periods of grace. (See, for example,Marshalland Bruce Company, 75NLRB 90;Simplicity Pattern Company,102 NLRB 1283, andMonsanto Chemical Company (John F. QueenyPlant),115 NLRB 702.) I do not believe the Board should un-stabilize labor relations with the resultant disturbances and thefuture unwarranted expenditure of public funds in reprocessingthese cases through the Board's procedures, by forthwith revokingcertifications in a situation such as that presented here.Nor do Ibelieve that, considering the equities involved and the effectuationof the purposes of the Act as a whole, we would be justified in re-voking the Boilermakers' certification without permitting that or-ganization an opportunity to comply with the Act.Accordingly,I would allow the International and other labor organizations simi-larly situated a reasonable grace period to take steps to comply withthe literal requirement of Section 9(f) (B) (2).APPENDIX AThe International submitted the following information bearingon the number of Journal publications containing yearly financialstatements :YearFinancialReport Containedin JournalNumberof CopiesMailedMember-shipLessNTM*NetMember-ship1948_____________________________Apr. 1949 issue________________81,00087,5691,91785,6521949_____________________________Dec. 1949 issue________________78,00085,5672,10883,4591950____________________Oct. 1950issue -----------------79,00087,9391,93886,0011951__________________Oct. 1951 issue_________________113,500112,6501,741110,9091952___________________Oct. 1952 issue________________132,000138,7801,864136,9161953__________________Oct. 1953 issue _________________138,000144,1492,463141,6861954_____________________________Oct. 1954 issue_________________126,000125,4102,792122,6181955________________Oct. 1955 issue_________________114,500120,7962,483118,3131956____________________Oct. 1056 issue_________________113,000121,9292,280119,6451957__________________Oct. 1957 issue_________________119,300134,2462,785131,461*NTM-National Transit Members who have no permanent address.The International asserts that the Journal office always has lessJournals printed than there are members for several reasons : BOSTON WOVEN HOSE AND RUBBER COMPANY5011.If a member moves and does not send into the Journal his newforwarding address, the Post Office Department notifies the Journalaccordingly, and that name is stricken from the Journal mailinglist;2.Withdrawn and retired members are carried on the membershiproll but must pay $1.20 per year to receive the Journal; at the time ofthe 1957 convention, there were approximately 5,000 retired members.(The International submitted no information on how many sub-scribed to the Journal.)3.The names of newly accepted members are not immediatelyplaced on the Journal mailing list due to clerical delays.4.A number of National Transit Members of the Internationalhave no permanent address.The International estimates this figurevaries from 2,000 to 2,700 members.The International maintains that the Journal office does, in someinstances, send 8 to 10 bundles containing 300 to 350 Journals eachto various stewards for distribution to the membership on the siteof the job.There are also some 10 or 12, Subordinate Lodges whoask for bundles for distribution at the Subordinate Lodge Head-quarters.These extra bundles for Subordinate Lodges and NationalTransient Members contain approximately 1,200 to 1,500 copies.In addition, the International sends copies of the Financial Reportfiled annually with the Secretary of Labor to the Financial Secretaryof each Subordinate Lodge.The Journals refer to this Report,and give notice that such is available for membership inspectionon request.Boston Woven Hose and Rubber Company, Division of AmericanBiltrite Rubber Company,Incorporated'andLocal 25, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Petitioner.Case No. 1-RC-5477.March 31, 1959DECISION AND ORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connectionwith this case to a three-member panel [Members Rodgers, Jenkins,and Fanning].1The name of the Employer appears as corrected at the bearing.123 NLRB No. 76.